DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to
invent provisions. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claim(s) 2, 3, 7, 10, 12 and 13 are rejected under 35 U.S.C. 103
as being unpatentable over Yamamoto et al. (Us 2016/0151845; “Yamamoto”) in view of Yoshida et al. (JP 2015/037822A).
Regarding claim 2, Yamamoto discloses an electric working machine (2) comprising: 
a motor (10),
a setter (22) configured to modifiably set a change characteristic in changing a rotational state of the motor from a low speed rotation to a high speed rotation (para. [0070], [0079]), the high speed rotation being greater than the low speed rotation in a rotational frequency of the motor (abstract), and
a controller (20) configured to control a rotational state of the motor (10; para. [0077]), the controller (20) being configured to initiate the motor (10) at para. [0077], [0126], [0128]), the controller (20) being further configured to change the rotational state of the motor (10), in response to an establishment of a given condition for change after an initiation of the motor (10; para. [0131]), from the low speed rotation to the high speed rotation in accordance with the change characteristic set by the setter (22; para. [0125], [0131]), wherein:
the setter (22) is configured to modifiably set the change characteristic in accordance with a magnitude of a load imposed on the motor (10) during a period from the initiation of the motor to the establishment of the condition for change (para. [0131], [0132]),
the setter (22) is configured to modifiably set the change characteristic (para. [0037]), and
the controller (20) is further configured to change the rotational state of the motor (10) before a stop of the motor (10; para. [0131], [0132]), in response to the establishment of the given condition for change after the initiation of the motor (10; para, [0131], [0132]), from the low speed rotation to the high speed rotation in accordance with the change characteristic set by the setter (22; para. [0125], [0131], [0132]).
Yamamoto fails to disclose the setter is modifiably configured to set the change characteristic such that the larger the magnitude of the load is, the less an increase rate of the rotational frequency of the motor becomes
Yoshida teaches the larger the magnitude of the load is, the less an increase rate of the rotational frequency of the motor becomes (pg. 25, abstract)
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the setter of Yamamoto by having provided the set characteristic as taught by Yoshida, in order to protect the tool from forces exerted upon it during a heavy load. 
Regarding claim 3, Yamamoto discloses an electric working machine (2) comprising:
a motor (10),
a controller (20) configured to control rotation of the motor (10; para. [0077]), the controller (20) being configured to shift a rotational frequency of the motor (10), in response to an establishment of a given condition for change after an initiation of the motor (10; para. [0131]), from a first rotational frequency to a second rotational frequency (para. [0125], [0131]), and the second rotational frequency being greater than the first rotational frequency (abstract), and
a setter (22) configured to set a change characteristic for the controller (20) to shift the rotational frequency from the first rotational frequency to the second rotational frequency (para. [0078], [0125], [0131], [0132]), wherein:
the setter (22) is configured to switch the change characteristic between a first change characteristic and a second change characteristic in accordance with a command delivered to the setter (22; para. [0078]), the second change characteristic being different from the first change characteristic (para. [0080]), and
the setter (22) is configured to switch the change characteristic between the first change characteristic and the second change characteristic (para. [0080]) in accordance with a command rotational frequency delivered to the setter as the command (para. [0080]).
Regarding claim 7, Yamamoto discloses the change characteristic specifies a change rate from the low speed rotation to the high speed rotation (para. [0085]).  
Regarding claim 10, Yamamoto discloses a manipulator (16) configured to be manipulated by a user of the electric working machine (2) to manipulate the rotational state of the motor (10; para. [0077]), wherein the setter (22) is arranged in the electric working machine (2) separately from the manipulator (16; Figs. 1, 2A-2C).
Regarding claim 12, Yamamoto discloses an electric working machine (2) comprising: 
a motor (10),
a controller (20) configured to control a rotational state of the motor (10; para. [0077]), the controller (20) being further configured to shift the rotational frequency of the motor (10), in response to an establishment of a given condition for change after an initiation of the motor (10; para. [0131]), from a first rotational frequency to a second rotational frequency (para. [0077], [0125], [0131], [0132]), and the second rotational frequency being greater than the first rotational frequency (abstract), and
a setter (22) configured to set a change characteristic for the controller to shift the rotational frequency form the first rotational frequency to the second rotational frequency (para. [0070], [0079]), wherein:
the setter (22) is configured to switch the change characteristic between a first change characteristic and a second change characteristic in accordance with a command delivered to the setter (22; para. [0078]), the second change characteristic being different from the first change characteristic (para. [0080]), and
the setter (22) is configured to switch the change characteristic between the first change characteristic and the second change characteristic (para. [0078]) in accordance with a command duty ratio (a duty ratio is defined as the ratio of time a load is ON compared to the time the load is OFF) delivered to the setter as the command (para. [0082], [0083] discloses controlling the rotational speed, which has been set by the setter in para. [0078], in regards to switching from a load to a no-load).
Regarding claim 13, Yamamoto discloses an electric working machine (2) comprising: 
a motor (10),
a setter (22) configured to modifiably set a change characteristic in changing a rotational state of the motor from a low speed rotation to a high speed rotation (para. [0070], [0079]), the high speed rotation being greater than the low speed rotation in a rotational frequency of the motor (abstract), and
a controller (20) configured to control a rotational state of the motor (10; para. [0077]), the controller (20) being configured to initiate the motor (10) at the low speed rotation (para. [0077], [0126], [0128]), the controller (20) being further configured to change the rotational state of the motor (10), in response to an establishment of a given condition for change after an initiation of the motor (10; para. [0131]), from the low speed rotation to the high speed rotation in accordance with the change characteristic set by the setter (22; para. [0125], [0131]).
Allowable Subject Matter
4.	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Yamamoto is the most relevant prior art.
Yamamoto fails to disclose the change characteristic specifies a change rate of the duty ratio of the drive signal from a first duty ratio to a second duty ratio.
 Regarding claim 9, Ng et al. (US 2016/0121467; “Ng”) is the most relevant prior art.
Ng fails to disclose the controller is configured to increment a count value in response to the impact detector detecting the impact by the impact mechanism, and the controller is further configured to determine whether the condition for change is established based on the count value.
Response to Arguments
5.	Applicant’s arguments rely on newly amended claim language which is deemed to be read on by the new reference of Yoshida as detailed in the action above.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone 
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731